The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                   Monday, February 23, 2015

                                       No. 04-14-00571-CR

                                   Lawrence Steele TERRILL,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 10-04-10391-CR
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER
       The State’s brief was originally due to be filed with this court on January 12, 2015. We
granted the State’s first motion for an extension of time to file the brief until February 11, 2015.
On February 20, 2015, the State filed its second motion for extension of time to file its brief. It
requested a thirty-day extension for a total extension of sixty days.
        The State’s motion is GRANTED. The State’s brief must be filed with this court not
later than March 13, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO
FILE THE STATE’S BRIEF WILL BE GRANTED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court